Case 1:13-cv-03664-RBK Document 102 Filed 08/06/20 Page 1 of 26 PageID: 1424



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
____________________________________
DRITAN DUKA,                         :
                                     :
            Petitioner,              :   Civ. No. 13-3664 (RBK)
                                     :
      v.                             :
                                     :
UNITED STATES OF AMERICA,            :   OPINION
                                     :
            Respondent.              :
____________________________________:

____________________________________
SHAIN DUKA,                          :
                                     :
            Petitioner,              :                Civ. No. 13-3665 (RBK)
                                     :
      v.                             :
                                     :
UNITED STATES OF AMERICA,            :                OPINION
                                     :
            Respondent.              :
____________________________________:

ROBERT B. KUGLER, U.S.D.J.

   I.      INTRODUCTION

        Petitioners, Dritan and Shain Duka (hereinafter collectively “Petitioners”) are federal

prisoners. Dritan is proceeding with a motion for leave to amend his 28 U.S.C. § 2255 motion.

(See No. 13-3664 ECF 86). Shain is proceeding with an amended motion to vacate, set aside or

correct his sentence pursuant to 28 U.S.C. § 2255. (See No. 13-3665 ECF 84). Also pending

before this Court are Respondent’s motions to file sur-replies in both cases in response to

Petitioners’ pending motions. (See No. 13-3664 ECF 100; No. 13-3665 ECF 87). For the

following reasons, Respondent’s motions to file sur-replies are granted. Dritan’s motion for leave

to amend is granted in part so that certain claims contained therein (most notably his claims not

previously denied) can be analyzed. However, on Dritan’s § 2255 claims that are permitted to
Case 1:13-cv-03664-RBK Document 102 Filed 08/06/20 Page 2 of 26 PageID: 1425



proceed, they are denied. Shain’s amended motion to vacate, set aside or correct his sentence is

denied as the claims contained therein are denied.1 A certificate of appealability shall issue on

this Court’s application of the concurrent sentence doctrine’s rationale in declining to review

Petitioners’ § 924(c) convictions. It shall not issue on the remaining claims that are denied.

    II.      FACTUAL AND PROCEDURAL BACKGROUND

          Petitioners, their brother Eljvir Duka, Mohammed Shnewer and Sedar Tatar were

convicted after a jury trial of various federal charges. As this Court noted in a prior opinion:

                        Shnewer, the Duka brothers, and Tatar are a group
                        of young men who lived in New Jersey and
                        developed an interest in violent jihad, particularly
                        attacks against the United States military.
                        Defendants, who had known each other since high
                        school, came to the FBI's attention after it received
                        a copy of a video that was brought to a Circuit City
                        store in Mt. Laurel, New Jersey for copying. The
                        video dated from January 2006 and depicted the
                        five defendants and others at a firing range in the
                        Pocono Mountains, shooting weapons and shouting
                        “Allah Akbar!” and “jihad in the States.”

                        Over the course of the next sixteen months, the FBI
                        deployed two cooperating witnesses, Mahmoud
                        Omar and Besnik Bakalli, to monitor defendants'
                        activities. The evidence presented at trial showed
                        that, between January 2006 and May 2007,
                        defendants viewed and shared videos of violent
                        jihadist activities, including beheadings, around the
                        world; they viewed and shared videos of lectures
                        advocating violent jihad against non-Muslims; they
                        sought to acquire numerous weapons, including
                        automatic firearms and rocket-propelled grenades;
                        they returned to the Poconos, where they again
1
  Dritan presents his pro se motion as a motion for leave of Court to amend his original petition.
Shain’s counseled motion is presented as an amended § 2255 motion rather than seeking leave to
amend his original § 2255 motion. This difference as well as some subtle differences in Dritan’s
pro se motion accompanied by his subsequent counseled memorandum of law compared to
Shain’s counseled amended § 2255 motion are why there are different “outcomes” on the
motions themselves. Nevertheless, for the reasons described infra, Petitioners are not entitled to
relief on any of the claims raised in their motions.

                                                  2
Case 1:13-cv-03664-RBK Document 102 Filed 08/06/20 Page 3 of 26 PageID: 1426



                 engaged in shooting practice; they discussed plans
                 to attack the United States military; they conducted
                 research and surveillance on various potential
                 targets for such an attack in New Jersey,
                 Pennsylvania, and Delaware; and they procured a
                 map of the United States Army Base at Fort Dix to
                 use in planning and coordinating such an attack.

                 With respect to the individual defendants, the
                 evidence demonstrated the following:

                 Mohamad Shnewer is a naturalized American
                 citizen who was born in Jordan. He admired and
                 sought to emulate the “nineteen brothers,” i.e., the
                 September 11 hijackers, Osama bin Laden, and the
                 leader of Al Qaeda in Iraq, Abu Musab al-Zarqawi.
                 Shnewer openly discussed and planned attacks on
                 military targets in New Jersey, Pennsylvania, and
                 Delaware. Along with Omar, the government
                 informant, he staked out the United States Army
                 Base at Fort Dix, McGuire Air Force Base,
                 Lakehurst Naval Air Station, and the United States
                 Army Base at Fort Monmouth in New Jersey; the
                 United States Coast Guard Base in Philadelphia,
                 Pennsylvania; and Dover Air Force Base in
                 Delaware. Shnewer also considered attacking the
                 federal government building at 6th and Arch Streets
                 in Philadelphia and drove by the building to
                 determine whether such an attack would be feasible.
                 To accomplish an attack on these targets, Shnewer
                 proposed deploying a gas tanker truck as a bomb,
                 using roadside bombs or surface-to-air missiles, and
                 spraying military targets with machinegun fire. He
                 sought to acquire AK–47 machineguns from Omar
                 to use in such an attack.

                 Dritan, Shain, and Eljvir Duka are brothers who
                 were born in Albania. During the events that were
                 the subject of the trial, they were in the United
                 States illegally. In 2006 and 2007, the Dukas took at
                 least two trips to the Poconos to train for jihad by
                 firing weapons, attempting to buy automatic
                 weapons, discussing jihad, and watching violent
                 jihadist videos. The Dukas befriended government
                 informant Bakalli, a fellow Albanian, and
                 encouraged him to join them in avenging Muslims


                                           3
Case 1:13-cv-03664-RBK Document 102 Filed 08/06/20 Page 4 of 26 PageID: 1427



                 who had been oppressed in the United States and
                 Israel. They viewed and praised a lecture, Constants
                 on the Path to Jihad, by Anwar al-Awlaki, the
                 prominent cleric and proponent of attacks against
                 the United States military, and videos depicting
                 attacks on American soldiers by violent jihadists in
                 Iraq and elsewhere. In recorded conversations
                 presented at trial, the Dukas described beheadings
                 depicted in the videos as just punishment for
                 traitors. The Dukas watched the beheading videos
                 over and over again until they became inured to the
                 spectacle. Dritan told Bakalli that, although at first
                 he “couldn't take it,” “[n]ow I see it and it's nothing,
                 I do not care. I saw hundreds being beheaded.”
                 Similarly, Eljvir told Bakalli that the beheadings
                 were difficult to watch at first, but that “[n]ow we
                 can watch it no problem.”

                 Like Shnewer, the Dukas sought to acquire firearms
                 to further their plans. They could not acquire
                 weapons lawfully because they were in the country
                 illegally, so they turned to the black market. By
                 January 2007, the three brothers told Bakalli they
                 had acquired a shotgun, two semi-automatic rifles,
                 and a pistol, and they continued to look for
                 opportunities to buy machineguns.

                 Later that spring, Dritan Duka ordered nine fully
                 automatic weapons – AK 47s and M–16s – from a
                 contact of Omar in Baltimore. The FBI arranged a
                 controlled transaction, and, on May 7, 2007, Dritan
                 and Shain Duka went to Omar's apartment to
                 retrieve their weapons. After handing Omar $1,400
                 in cash, Dritan and Shain examined and handled
                 four fully automatic machineguns and three
                 semiautomatic assault rifles. They asked Omar for
                 garbage bags to conceal the weapons (so they would
                 look like golf clubs) as they carried them out to the
                 car. Before they could get there, however, federal
                 and state law enforcement officers entered Omar's
                 apartment and arrested them. The entire transaction
                 was captured on video by equipment installed in
                 Omar's apartment by the FBI and was shown to the
                 jury at trial.




                                            4
Case 1:13-cv-03664-RBK Document 102 Filed 08/06/20 Page 5 of 26 PageID: 1428



                       Serdar Tatar is a lawful permanent resident in the
                       United States who was born in Turkey. Tatar
                       appears in the video of defendants' January 2006
                       training trip to the Poconos. After extensive
                       discussions with Omar about Shnewer's plan to
                       attack Fort Dix, Tatar agreed to help by providing
                       Omar with a map of Fort Dix to use in planning
                       such an attack. Regarding the overall plan to attack
                       Fort Dix, Tatar told Omar in a recorded
                       conversation, “I'm in, honestly, I'm in.”
                       All five defendants were arrested on May 7, 2007,
                       after Dritan and Shain Duka completed the
                       controlled firearm purchase from Omar.

               United States v. Duka, 671 F.3d 329, 333–35 (3d Cir.2011). . .

               [T]he Dukas were charged with: (1) conspiracy to murder
               members of the United States military in violation of 18 U.S.C. §§
               1114 & 1117 (“Count I”); (2) attempt to murder members of the
               United States military in violation of 18 U.S.C. § 1114 (“Count
               II”); (3) possession or attempted possession of firearms in
               furtherance of a crime of violence in violation of 18 U.S.C. §
               924(c)(1)(A) and 924(c)(1)(B)(ii) (“Count III”); and (4) possession
               of firearms by an illegal alien in violation of 18 U.S.C. § 922(g)(5)
               (“Count VII”). Additionally, Dritan and Shain Duka were charged
               with possession of machineguns in violation of 18 U.S.C. § 922(o).
               The Dukas pled not guilty and went to trial. A jury found Dritan
               and Shain Duka guilty of the following: (1) conspiracy to murder
               members of the United States military, (2) possession or attempted
               possession of firearms in furtherance of a crime of violence; (3)
               possession of machineguns; and (4) possession of firearms by an
               illegal alien. . . .The jury found the Dukas not guilty of attempt to
               murder members of the United States military.

Duka v. United States, No. 13-3664, 2015 WL 5768786, at *1–3 (D.N.J. Sept. 30, 2015).

Petitioners received identical sentences; namely: (1) life imprisonment on Count I – conspiracy

to murder; (2) 120 months imprisonment on the possession of machine guns and possession of

firearms by an illegal alien to run concurrently to the life sentence on Count I ; and (3) 360

months imprisonment on the possession of firearms in furtherance of a crime of violence to run

consecutively to the life imprisonment sentence on Count I. (See Crim. No. 07-539 ECF 417 &



                                                 5
Case 1:13-cv-03664-RBK Document 102 Filed 08/06/20 Page 6 of 26 PageID: 1429



419). The United States Court of Appeals for the Third Circuit affirmed Petitioners judgment of

conviction on direct appeal. See Duka, 671 F.3d at 333. The United States Supreme Court denied

Petitioners’ petition for writ of certiorari on their direct appeals. See Duka v. United States, 567

U.S. 906 (2012).

       Petitioners then filed pro se motions to vacate, set aside or correct their sentences

pursuant to 28 U.S.C. § 2255. (See No. 13-3664 ECF 1; No. 13-3665 ECF 1). Petitioners (along

with Eljvir) filed a counseled joint § 2255 memorandum of law in February 2014 raising seven

claims. (See No. 13-3664 ECF 13; No. 13-3665 ECF 13). On September 30, 2015, Petitioners’

claims were denied except for their ineffective assistance of counsel claim related to a purported

denial of their right to testify at trial. (See No. 13-3664 ECF 39 & 40; No. 13-3665 ECF 38 &

39). After an evidentiary hearing, that claim was also denied on May 31, 2016. (See No. 13-3664

ECF 58 & 59; No. 13-3665 ECF 57 & 58).

       Prior to filing a notice of appeal, Petitioners filed a motion to set aside the judgment of

conviction, most notably their § 924(c) convictions pursuant to Welch v. United States, 136 S. Ct.

1257 (2017). (See No. 13-3664 ECF 60; No. 13-3665 ECF 59). As that motion was pending,

Petitioners also filed a notice of appeal from the denial of their § 2255 claims. (See No. 13-3664

ECF 61; No. 13-3665 ECF 60).

       On October 26, 2016, this Court denied Petitioners’ motions to set aside their § 924(c)

convictions. Their motions were construed as second or successive § 2255 motions that lacked

authorization from the Third Circuit to be filed. (See No. 13-3664 ECF 67 & 68; No. 13-3665

ECF 65 & 66). Petitioners then filed notice of appeals from those October 26, 2016 opinions and

orders. (See No. 13-3664 ECF 69; No. 13-3665 ECF 67).




                                                  6
Case 1:13-cv-03664-RBK Document 102 Filed 08/06/20 Page 7 of 26 PageID: 1430



       On February 6, 2017, the Third Circuit denied a certificate of appealability on

Petitioners’ appeals from the denial of their § 2255 claims. (See No. 13-3664 ECF 71; No. 13-

3665 ECF 69).

       In February, 2019, Dritan field a motion for relief from judgment pursuant to Federal

Rule of Civil Procedure 60(b)(6). (See No. 13-3664 ECF 72). Dritan asserted this Court not only

failed to instruct the jury on malice aforethought as it related to his conspiracy to murder

conviction, but also this Court affirmatively told the jury it did not have to find malice

aforethought whatsoever to convict. (See id.). Shain filed an identical motion for relief from

judgment in April, 2019. (See No. 13-3665 ECF 70). In opinions and orders entered June 14,

2019 and June 17, 2019 respectively, this Court denied Dritan and Shain’s motions for relief

from judgment related to the malice aforethought jury instructions. (See No. 13-3664 ECF 77 &

78; No. 13-3665 ECF 72 & 73). In both cases, this Court again found that Petitioners’ motions

for relief from judgment constituted unauthorized second or successive § 2255 motions.

       While both Petitioners initially appealed the June, 2019 decisions (see No. 13-3664 ECF

79; No. 13-3665 ECF 74), Dritan later voluntarily withdrew his appeal in November, 2019. (See

No. 13-3664 ECF 88). Shain though continued pursuing his appeal. On January 22, 2020, the

Third Circuit denied a certificate of appealability on Shain’s appeal. (See No. 13-3665 ECF 83).

In denying a certificate of appealability, the Third Circuit stated as follows:

                The foregoing request for a certificate of appealability is denied.
                The District Court denied Duka’s Rule 60(b) motion as a second or
                successive § 2255 motion. As the correctness of the challenged
                jury instruction is not debatable, Duka has not made a substantial
                showing of the deprivation of a constitutional right. See Morris v.
                Horn, 187 F.3d 333, 340 (3d Cir. 1999) (explaining requirements
                to obtain certificate of appealability from denial of Rule 60(b)
                motion in a habeas case).

(No. 13-3665 ECF 83) (emphasis added).


                                                  7
Case 1:13-cv-03664-RBK Document 102 Filed 08/06/20 Page 8 of 26 PageID: 1431



       On October 4, 2019, the Third Circuit remanded Petitioners’ appeals from the denial of

their June, 2016 motion to set aside judgment. (See No. 13-3664 ECF 81; No. 13-3665 ECF 76).

To reiterate, those motions sought to set aside Petitioners’ § 924(c) convictions.

       In Dritan’s case, this Court ordered Respondent to file a response to Dritan’s June, 2016

motion to set aside judgment on October 15, 2019. (See No. 13-3664 ECF 82). Thereafter, on

November 5, 2019, Dritan filed a pro se motion for leave to amend despite still having habeas

counsel, Chad Edgar, Esq., as his habeas counsel of record. (See id. ECF 86). In that motion for

leave to amend, Dritan raised the following claims:

   1. The seven claims previously decided by this Court on the merits (“Claims I-VII”)

   2. His § 924(c) conviction should be vacated pursuant to United States v. Davis, 139 S. Ct.

       2319 (2019).

   3. He is actually innocent of conspiracy to murder due to ineffective assistance of counsel

       for failing to object/appeal to the malice aforethought jury instructions.

       Dritan sought to remove Mr. Edgar as habeas counsel in November, 2019. (See id. ECF

85). On December 19, 2019, Stephen Downs, Esq. entered notice of appearance to represent

Dritan. (See id. ECF 90). Dritan’s request to have Mr. Edgar removed as counsel was granted on

December 23, 2019. (See id. ECF 93). Thereafter, Mr. Downs filed a memorandum in support of

Dritan’s motion for leave to amend on January 30 2020. (See id. ECF 94). The memorandum of

law asserts the following:

   1. This Court should grant Dritan’s leave to amend.

   2. Dritan’s conviction under § 924(c) must be vacated pursuant to Davis, 139 S. Ct. 2319

       (“Claim VIII”).




                                                 8
Case 1:13-cv-03664-RBK Document 102 Filed 08/06/20 Page 9 of 26 PageID: 1432



   3. This Court should conduct a full resentencing on Dritan’s other convictions in light of in

       light of vacating Dritan’s § 924(c) conviction.

   4. Dritan’s conspiracy to murder conviction must be vacated due to ineffective assistance of

       trial and appellate counsel when counsel did not object to jury instructions which failed to

       adequately instruct the jury as to malice aforethought and premeditation (“Claim IX”).

   5. Dritan is actually innocent of conspiracy to murder (“Claim X”).

(See id.). Shain, through his counsel, Kathy Manley, Esq., filed an amended motion to vacate

pursuant to § 2255 that is virtually identical to Dritan’s memorandum in support of his motion to

amend filed by Mr. Downs on February 4, 2020. (Compare No. 13-3665 ECF 84 with No. 13-

3664 ECF 94). Respondent filed responses in opposition to Dritan’s and Shain’s motions on

March 25, 2020. (See No. 13-3664 ECF 95; No. 13-3665 ECF 85). Petitioners filed counseled

replies in support of their filings on May 14, 2020. (See No. 13-3664 ECF 99; No. 13-3665 ECF

86). Respondent then filed motions to file sur-replies in both cases. (See No. 13-3664 ECF 100;

No. 13-3665 ECF 87). Petitioners oppose Respondent’s motions to file sur-replies. (See No. 13-

3664 ECF 101; No. 13-3665 ECF 88). This Court will use its discretion to grant Respondent’s

motions to file sur-replies in both cases. See Akers v. Beal Bank, 760 F. Supp. 2d 1, 3 (D.D.C.

2011) (decision on whether to grant leave to file a sur-reply is left to sound discretion of court);

see also L. Civ. R. 7.1(d)(6).




                                                  9
Case 1:13-cv-03664-RBK Document 102 Filed 08/06/20 Page 10 of 26 PageID: 1433



    III.      DISCUSSION

    A. Dritan’s Motion for Leave to Amend

           Dritan’s motion for leave to amend includes his attempt to relitigate the seven claims this

Court previously denied in this Court’s September 30, 2015 and May 31, 2016 opinions.2 Given

this Court’s previous denial of these claims, and the Third Circuit’s denial of a certificate of

appealability on these claims, Petitioner shall not be granted leave to relitigate claims already

decided by this Court and the Third Circuit. Accordingly, Dritan’s motion for leave to amend is

denied on these seven claims. Nevertheless, this Court will grant Dritan’s motion for leave to

amend in its other respects so that the remaining claims raised in that motion for leave to amend

may be analyzed.

    B. Timeliness of Claims VIII, IX and X

           Section § 2255(f) includes a one-year period in which a petitioner may file a request for

relief, which runs form the latest of four specified events:

                  (1) the date on which the judgment of conviction becomes final;
                  (2) the date on which the impediment to making a motion created
                  by governmental action in violation of the Constitution or laws of
                  the United States is removed, if the movant was prevented from
                  making a motion by such governmental action;
                  (3) the date on which the right asserted was initially recognized by
                  the Supreme Court, if that right has been newly recognized by the
                  Supreme Court and made retroactively applicable to cases on
                  collateral review; or
                  (4) the date on which the facts supporting the claim or claims
                  presented could have been discovered through the exercise of due
                  diligence[.]




2
  Shain’s amended motion to vacate, set aside or correct his sentence (see No. 13-3665 ECF 84)
does not include an argument seeking to relitigate Claims I-VII that were previously denied by
this Court and affirmed by the Third Circuit when it denied a certificate of appealability.

                                                   10
Case 1:13-cv-03664-RBK Document 102 Filed 08/06/20 Page 11 of 26 PageID: 1434



28 U.S.C. § 2255(f). “[T]he period of limitation in 28 U.S.C. § 2255(f) should be applied on a

claim-by-claim basis.” Capozzi v. United States, 768 F.3d 32, 33 (1st Cir. 2014); see also Fielder

v. Varner, 379 F.3d 113, 117-22 (3d Cir. 2004).

       The parties do not dispute that Claim VIII is timely. Indeed, Petitioners raised this claim

within one-year of when Davis was decided in June, 2019. See Franklin v. Ortiz, No. 18-13713,

2020 WL 3638279, at *3 (D.N.J. July 6, 2020) (noting that a number of Circuits, including the

Third Circuit have held or implicitly held that a Davis claim relies on a new rule of constitutional

law, made retroactive to cases on collateral review by the Supreme Court, that was previously

unavailable) (citing United States v. Reece, 938 F.3d 630, 635 (5th Cir. 2019); United States v.

Bowen, 936 F.3d 1091, 1098 (10th Cir. 2019); In re Matthews, 934 F.3d 296 (3d Cir. 2019); In

re Hammoud, 931 F.3d 1032, 1039 (11th Cir. 2019)).

       Claim IX and X though require different timeliness analyses than Claim VIII. Timeliness

is dictated by § 2255(f)(1) with respect to Claim IX. To reiterate, Petitioners assert in Claim IX

that trial and appellate counsel were ineffective by failing to object/raise on appeal that the

malice aforethought instructions were improper.

       The United States Supreme Court denied Petitioners’ petition for writ of certiorari on

their direct appeals on June 11, 2012. See Duka, 567 U.S. 906. Thus, Petitioners had one-year

from that date in which to bring Claim IX.3 Dritan filed his original § 2255 motion on June 1,

2013 pursuant to the prisoner mailbox rule, right before the one-year statute of limitations period

expired. See Houston v. Lack, 487 U.S. 266, 270–71 (1988); see also Maples v. Warren, No. 12–

0993, 2012 WL 1344828, at *1 n.2 (D.N.J. Apr. 16, 2012) (“Often times, when the court is

unable to determine the exact date that a petitioner handed his petition to prison officials for


3
 Petitioners make no argument that equitable tolling applies to extend the one-year period
beyond June 11, 2013.

                                                  11
Case 1:13-cv-03664-RBK Document 102 Filed 08/06/20 Page 12 of 26 PageID: 1435



mailing, it will look to the signed and dated certification of the petition.”). Shain filed his

original § 2255 motion on May 28, 2013 pursuant to the prisoner mailbox rule, or again right

before the one-year statute of limitations expired. The filing of the original pro se § 2255

motions though did not toll the statute of limitations. See, e.g., Duncan v. Walker, 533 U.S. 167,

181-82 (2001). Thus, Claim IX appears to be untimely as it was not raised until well after

Petitioners’ statute of limitations expired on June 11, 2013.

       Nevertheless, Claim IX may be considered timely if it “relates back” to any of

Petitioners’ claims raised in their original § 2255 motions.

               Pursuant to Rule 15(c), an amendment that is otherwise untimely
               “relates back to the date of the original pleading when ... the
               amendment asserts a claim or defense that arose out of the conduct,
               transaction, or occurrence set out—or attempted to be set out—in
               the original pleading.” Fed. R. Civ. P. 15(c)(1)(B). The Supreme
               Court has cautioned that courts should not interpret “conduct,
               transaction, or occurrence” in such a broad manner so as to
               construe essentially all amendments as permissible under the
               relation-back doctrine. See Mayle v. Felix, 545 U.S. 644, 656–57,
               125 S. Ct. 2562, 162 L. Ed. 2d 582 (2005). For example, in the
               habeas context, the Supreme Court has refused to interpret
               “conduct, transaction, or occurrence” as broadly encompassing a
               “habeas petitioner’s trial, conviction, or sentence,” reasoning that
               “[u]nder that comprehensive definition, virtually any new claim
               introduced in an amended petition will relate back, for federal
               habeas claims, by their very nature, challenge the constitutionality
               of a conviction or sentence, and commonly attack proceedings
               anterior thereto.” Id. Instead, it has counseled that an amendment
               relates back to a habeas petition under Rule 15(c) “[s]o long as the
               original and amended petitions state claims that are tied to a
               common core of operative facts.” Id. at 664, 125 S. Ct. 2562
               (emphasis added).

               In “search[ing] for a common core of operative facts in the two
               pleadings,” Bensel v. Allied Pilots Ass’n, 387 F.3d 298, 310 (3d
               Cir. 2004), courts should remain aware that “the touchstone for
               relation back is fair notice, because Rule 15(c) is premised on the
               theory that ‘a party who has been notified of litigation concerning
               a particular occurrence has been given all the notice that statutes of
               limitations were intended to provide,’” Glover v. FDIC, 698 F.3d


                                                  12
Case 1:13-cv-03664-RBK Document 102 Filed 08/06/20 Page 13 of 26 PageID: 1436



               139, 146 (3d Cir. 2012). “Thus, only where the opposing party is
               given ‘fair notice of the general fact situation and the legal theory
               upon which the amending party proceeds’ will relation back be
               allowed.” Glover, 698 F.3d at 146 (quoting Bensel, 387 F.3d at
               310). For example, we have held that “amendments that restate the
               original claim with greater particularity or amplify the factual
               circumstances surrounding the pertinent conduct, transaction[,] or
               occurrence in the preceding pleading fall within Rule 15(c)”
               because the opposing party will have had sufficient notice of the
               circumstances surrounding the allegations contained in the
               amendment. Bensel, 387 F.3d at 310.

United States v. Santarelli, 929 F.3d 95, 101 (3d Cir. 2019).

       Claim IX does not relate back to the claims in Petitioners’ original § 2255 motions.

Claim IX does not restate any original claim with greater particularity or amplify the factual

circumstances surrounding the pertinent conduct raised in the original § 2255 motions. While

Petitioners did raise an ineffective assistance of counsel claim on jury instructions, it is not tied

to a common core of operative facts as in Claim IX. Claim II related to a failure of counsel to

request a First Amendment instruction, rather than Claim IX which challenges the malice

aforethought instructions given. Cf. Porter v. Griener, No. 00-6047, 2005 WL 3344828, at *10

(N.D.N.Y. Nov. 18, 2005) (“Since none of the claims in the original petition are based on this

jury charge, a common core of operative facts does not exist for purposes of relation back.”)

(emphasis added).

       Petitioners argue that Claim IX relates back because they asserted in their original § 2255

motion that appellate counsel was insufficient by failing to raise a sufficiency of the evidence

claim on their conspiracy to murder convictions in their original filings.4 However, Claim IX

asserts an ineffective assistance of counsel claim for failing to challenge specific jury

instructions and does not relate back to an insufficiency of the evidence claim. Cf. Maciel v.

4
 This claim was not pursued by habeas counsel in the memoranda of law filed in support of
Petitioners’ § 2255 motions.

                                                  13
Case 1:13-cv-03664-RBK Document 102 Filed 08/06/20 Page 14 of 26 PageID: 1437



Knipp, No. 12-1023, 2018 WL 5336393, at *5 (E.D. Cal. Oct. 29, 2018) (claim of counsel’s

ineffectiveness for failing to bring an insufficiency of the evidence claim does not relate back to

original claim alleging counsel’s failure to address jury instruction deficiencies), report and

recommendation adopted by, 2019 WL 2448293 (E.D. Cal. June 12, 2019). Nevertheless, even if

this Court were to determine Claim IX does relate back, it still fails on the merits for the reasons

discussed infra.

       Claim X asserts Petitioners are actually innocent of conspiracy to murder. “Actual

innocence can serve as a gateway to pierce the § 2255(f) statute of limitations[.]” Thieme v.

United States, No. 19-15507 (SDW), 2020 WL 1441654, at *4 (D.N.J. Mar. 24, 2020) (citing

McQuiggan v. Perkins, 569 U.S. 383, 391-99 2013). Given this possibility, Claim X will not be

denied on timeliness grounds.

   C. Claim VIII - 924(c) Convictions

       Petitioners’ convictions at trial included possession or attempted possession of firearms

in furtherance of a crime of violence in violation of 18 U.S.C. § 924(c)(1)(A) and

924(c)(1)(B)(ii). These criminal statute sections state as follows:

               Except to the extent that a greater minimum sentence is otherwise
               provided by this subsection or by any other provision of law, any
               person who, during and in relation to any crime of violence or drug
               trafficking crime (including a crime of violence or drug trafficking
               crime that provides for an enhanced punishment if committed by
               the use of a deadly or dangerous weapon or device) for which the
               person may be prosecuted in a court of the United States, uses or
               carries a firearm, or who, in furtherance of any such crime,
               possesses a firearm, shall, in addition to the punishment provided
               for such crime of violence or drug trafficking crime—

                       (i) be sentenced to a term of imprisonment of not
                       less than 5 years;
                       (ii) if the firearm is brandished, be sentenced to a
                       term of imprisonment of not less than 7 years; and



                                                 14
Case 1:13-cv-03664-RBK Document 102 Filed 08/06/20 Page 15 of 26 PageID: 1438



                       (iii) if the firearm is discharged, be sentenced to a
                       term of imprisonment of not less than 10 years.

               (B) If the firearm possessed by a person convicted of a violation of
               this subsection—

                       (ii) is a machinegun or a destructive device, or is
                       equipped with a firearm silencer or firearm muffler,
                       the person shall be sentenced to a term of
                       imprisonment of not less than 30 years.

18 U.S.C. §§ 924(c)(1)(A) & 924(c)(1)(B)(ii) (emphasis added). “Crime of violence” is defined

by the statute as follows:

               For purposes of this subsection the term “crime of violence” means
               an offense that is a felony and—

                       (A) has as an element the use, attempted use, or
                       threatened use of physical force against the person
                       or property of another, or
                       (B) that by its nature, involves a substantial risk that
                       physical force against the person or property of
                       another may be used in the course of committing
                       the offense.

18 U.S.C. § 924(c)(3). The first clause in § 924(c)(3)(A) is commonly referred to as the

“elements clause” and § 924(c)(3)(B) is the “residual clause.” See Davis, 139 S. Ct. at 2324. In

Davis, the United States Supreme Court found the residual clause of § 924(c)(3)(B)

unconstitutionally vague. See id. at 2336. Davis did not though invalidate the elements clause of

§ 924(c)(3)(A). See United States v. Kennedy, No. 19-1591, 2019 WL 4316867, at *1 (3d Cir.

Sept. 9, 2019) (noting the elements clause § 924(c)(3)(A) “survives Davis”). Thus, for

Petitioners’ § 924(c) convictions to remain valid, they must have been convicted under the

“elements” rather than the residual clause.

       The underlying offenses to which the § 924(c) convictions are connected to Petitioners in

this case are their conspiracy to murder convictions. Respondent concedes that “conspiracy is not



                                                  15
Case 1:13-cv-03664-RBK Document 102 Filed 08/06/20 Page 16 of 26 PageID: 1439



categorically a crime of violence under § 924(c)(3)(A) because it does not have as an element the

use, attempted us[e], or threatened use of physical harm.” (No. 13-3664 ECF 95 at 8; No. 13-

3665 ECF 85 at 8 (citing United States v. Simms, 914 F.3d 229, 233-34 (4th Cir. 2019))).

Nevertheless, Respondent argues Petitioners’ § 924(c) convictions need not be vacated pursuant

to the same rationale as the “concurrent sentence doctrine.”

                 Under the concurrent sentence doctrine, a court has “discretion to
                 avoid resolution of legal issues affecting less than all counts in an
                 indictment if at least one will survive and sentences on all counts
                 are concurrent.” United States v. McKie, 112 F.3d 626, 628 n.4 (3d
                 Cir. 1997); United States v. American Investors of Pittsburgh, Inc.,
                 879 F.2d 1087, 1100 (3d Cir. 1989) (citing United States v.
                 Lampley, 573 F.2d 783 (3d Cir. 1978) ). Since “the defendant
                 remains sentenced in any event, reviewing the concurrently
                 sentenced counts is of no utility. The practice is eminently
                 practical and preserves judicial resources for more pressing needs.”
                 Jones v. Zimmerman, 805 F.2d 1125, 1128 (3d Cir.1986) (citations
                 omitted).

Parkin v. United States, 565 F. App’x 149, 152 (3d Cir. 2014). Respondent notes Petitioners’ §

924(c) thirty-year sentences are running consecutively rather than concurrently to the life

sentences on their conspiracy to murder convictions. However, Respondent claims that the

rationale of the concurrent sentence doctrine should apply with equal force in this situation

because, as a practical matter, Petitioners will never serve their § 924(c) convictions due to their

life sentences on their conspiracy to murder convictions.

          In Gardner v. Warden Lewisburg, USP, 845 F.3d 99, 104 (3d Cir. 2017), the Third

Circuit rejected claims that would have affected three of petitioner’s concurrent life sentence

convictions. Applying the concurrent sentence doctrine, the Third Circuit declined to pass

judgment on a claim though that would have affected three other concurrent life sentence

convictions noting that review of those claims would not alter Gardner’s term of imprisonment.

See id.


                                                  16
Case 1:13-cv-03664-RBK Document 102 Filed 08/06/20 Page 17 of 26 PageID: 1440



       More recently, in Roman v. Ebbert, No. 17-1146, 2019 WL 247398, at *5 (M.D. Pa. Jan.

17, 2019), the Middle District of Pennsylvania declined to review a challenge to a § 924(c)

conviction where the § 924(c) sentences were to run consecutive to life sentences on other

counts. Ultimately, the Middle District of Pennsylvania applied the concurrent sentence doctrine

noting petitioners would still have to serve life sentences regardless of the validity of their §

924(c) convictions. See Roman, 2019 WL 247398, at *5; see also Eubanks v. United States,

Crim. No. 97-110, 2019 WL 7293389, at *6 (D.S.C. Dec. 30, 2019) (applying concurrent

sentence doctrine in declining to review validity of sentence on count 3 when petitioner would

still face a consecutive life sentence on count 2). Citing to Gardner, the Middle District of

Pennsylvania specifically noted petitioners had failed to show any collateral consequences rising

to the level of “custody” for habeas purposes. See Roman, 2019 WL 247398, at *5 (citing

Gardner 845 F.3d at 104; United States v. Ross, 801 F.3d 374, 382 (3d Cir. 2015)).

       The collateral sentence doctrine applies when a petitioner will not suffer any collateral

consequences arising from the challenged conviction. See Logan v. District Attorney Allegheny

Cty., 752 F. App’x 119, 122 (3d Cir. 2018) (citations omitted). Petitioners rely on Ray v. United

States, 481 U.S. 736 (1987) to argue that the concurrent sentence doctrine’s rationale does not

apply on their § 924(c) convictions because they were also charged a $100 assessment. (See No.

13-3664 ECF 99 at 1; No. 13-3665 ECF 86 at 1). This argument by Petitioners is effectively

foreclosed though as noted in Gardner. In that case, the Third Circuit explained:

               Gardner argues that his special assessment ($50 per felony, or
               $350 total) means that his sentences are not truly concurrent in
               light of Ray v. United States, 481 U.S. 736, 737, 107 S. Ct. 2093,
               95 L. Ed. 2d 693 (1987) (per curiam). That argument has been
               foreclosed by our decision in Ross. In that case, we held that
               because collateral attacks can challenge only a prisoner’s custody,
               special assessments are not reviewable in habeas corpus
               proceedings. See Ross, 801 F.3d at 381–82. Ross leaves some room


                                                  17
Case 1:13-cv-03664-RBK Document 102 Filed 08/06/20 Page 18 of 26 PageID: 1441



               to argue that other “adverse collateral consequences” of multiple
               convictions may rise to the level of “custody,” id. at 382–83, but
               Gardner identifies no such consequences in his case, even as he
               emphasizes this exception to the concurrent sentencing doctrine.
               Although the range of adverse collateral consequences is quite
               broad, id. Gardner cannot show that any rise to the level of
               “custody” in this case given his other life sentences. Accordingly,
               we invoke the concurrent sentence doctrine and decline to address
               whether Rosemond undermines Gardner’s aiding and abetting
               convictions.

Gardner, 845 F.3d at 104. Thus, the monetary assessment levied on Petitioners’ § 924(c)

convictions does not foreclose the concurrent sentence doctrine’s rationale in their cases as it

does not affect Petitioners’ custody in this habeas proceeding.5 See Logan, 752 F. App’x at 122

(noting under the federal habeas statute, “the collateral consequences of a conviction for which a

concurrent sentence is received must rise to the level of “custody” to be redressable.”).

       Next, Dritan only cites to United States v. Ciavarella, 716 F.3d 705 (3d Cir. 2013) in is

reply brief to argue the concurrent sentence doctrine’s rationale should not apply because their

sentences on the § 924(c) convictions were part of a “sentencing package.” (See No. 13-3664

ECF 99 at 2). Dritan’s reliance on Ciavarella is misplaced. In that case, the court had already

vacated one of the counts, and the Third Circuit had to determine whether it was proper to

resentence de novo. See id. at 734. In Petitioners’ cases however, this Court has not vacated their

§ 924(c). Thus, this case is at least one procedural step removed than was presented in

Ciavarella. Accordingly, Ciavarella is distinguishable.



5
  Petitioners argue that Gardner and Roman are “illogical decisions.” (See No. 13-3664 ECF 99
at 2; No. 13-3665 ECF 86 at 2). First, as a precedential Third Circuit opinion, this Court is bound
by Gardner. Second, while Roman was decided before Davis, this Court still finds Roman as
persuasive authority on applying the concurrent sentence doctrine’s rationale to a consecutive
sentence to a life sentence because it will not affect their “custody.” See also Eubanks, 2019 WL
7293389, at *6 (applying concurrent sentence doctrine when Petitioner would still serve a
consecutive life sentence).


                                                 18
Case 1:13-cv-03664-RBK Document 102 Filed 08/06/20 Page 19 of 26 PageID: 1442



       Petitioners finally argue no judicial resources are saved in vacating their § 924(c)

convictions considering Davis. (See No. 13-3664 ECF 99 at 1-2; No. 13-3665 ECF 86 at 1-2).

This Court disagrees. Accordingly, Claim VIII is denied pursuant to the similar concurrent

sentence doctrine’s rationale.

       For purposes of completeness, however, this Court will address Petitioners’ subsequent

argument that they are entitled to a full resentencing if their § 924(c) convictions are vacated.

Petitioners rely on Davis to argue for a full resentencing that will hopefully lower their life

sentences on the conspiracy to murder convictions. In Davis though, the Supreme Court noted

that Courts of Appeals routinely vacate a defendant’s entire sentence on all counts ‘“so that the

district court may increase the sentences for any remaining counts if such an increase is

warranted.” 139 S. Ct. at 2336 (quoting Dean v. United States, 137 S. Ct. 1170, 1176 (2017)).

Thus, this Court finds Davis’ language distinguishable to warrant a full resentencing given

Petitioners already are serving life sentences on their conspiracy to murder convictions separate

and apart from their § 924(c) convictions.

       Next, Petitioners assert a full resentencing would permit this Court to examine “current

circumstances,” such as Petitioners institutional records. (See No. 13-3664 ECF 99 at 2; No. 13-

3665 ECF 86 at 2). Petitioners’ total offense levels and criminal history categories were literally

off the sentencing guidelines chart on their conspiracy to murder convictions. Ciavarella also

does not help Petitioners. The § 924(c) convictions had no effect on this Court’s sentence as it

relates to Petitioners conspiracy to murder convictions to increase Petitioners’ total offense level

and or criminal history categories on those convictions. See 716 F.3d at 734 (noting district

courts should resentence de novo when an interdependent count of an aggregate sentence is

vacated) (emphasis added). Vacating the 924(c) convictions would not affect Petitioners’ overall



                                                 19
Case 1:13-cv-03664-RBK Document 102 Filed 08/06/20 Page 20 of 26 PageID: 1443



sentence of life imprisonment. There is no circumstance under which their life sentence for

conspiracy to murder would change in these circumstances.

    D. Claim IX – Ineffective Assistance for Failing to Object/Raise on Appeal Malice
       Aforethought Jury Instructions6

       Petitioners next assert their conspiracy to murder convictions should be vacated because

trial and appellate counsel were ineffective when they failed to object (or raise on appeal) to jury

instructions on that count which failed to adequate instruct on malice aforethought. (See No. 13-

3664 ECF 94 at 6-14; No. 13-3665 ECF 84 at 6-14). Petitioners first raised arguments related the

purported failure to adequate instruct the jury on malice aforethought in their February and April,

2019 motions for relief from judgment. (See No. 13-3664 ECF 72; No. 13-3665 ECF 70).

Indeed, Petitioners summarized this claim as follows:

               Malice aforethought is a necessary element of the crime of
               conspiracy to commit murder in violation of 18 USC § 1117. But,
               at trial in this matter, the Court not only failed to instruct the jury
               as to malice aforethought, but, it affirmatively instructed the jury
               that the jury did not have to find malice aforethought. Doc 351
               p 6316. As Duka thus currently stands convicted of conspiracy to
               commit involuntary manslaughter, a non-existant offense, Duka is
               actually innocent, and, both trial counsel, and, post-conviction
               counsel, rendered ineffective assistance, making relief pursuant
               to Fed.R.Civ.P. 60(b)(6) appropriate. Cox v Horn 757 F 3d 113 (3rd
               Cir 2014).

(No. 13-3664 ECF 72 at 2; No. 13-3665 ECF 70 at 1). As previously noted, this Court held that

Petitioners’ February and April, 2019 motions for relief from judgment were second or

successive § 2255 motions that had not been authorized by the Third Circuit. (See No. 13-3664

ECF 77 & 78; No. 13-3665 ECF 72 & 73). The Third Circuit denied a certificate of appealability

from this Court’s June 17, 2020 denial of Shain’s motion for relief from judgment. (See No. 13-



6
 As noted supra, this Claim is untimely, but, for the reasons discussed infra, it also fails on the
merits.

                                                 20
Case 1:13-cv-03664-RBK Document 102 Filed 08/06/20 Page 21 of 26 PageID: 1444



3665 ECF 83). Importantly though, the Third Circuit affirmatively held that the correctness of

this Court’s jury instructions was “not debatable” such that Shain had not made a substantial

showing of a deprivation of a constitutional right. (See id.)

       Petitioners frame this claim as one of ineffective assistance of trial and appellate counsel

purported failure to object to the jury instructions on malice aforethought. In Strickland v.

Washington, 466 U.S. 668 (1984), the Supreme Court articulated the two-prong test for

demonstrating when counsel is deemed ineffective. First, a petitioner must show that considering

all the circumstances, counsel’s performance fell below an objective standard of reasonableness.

See id. at 688; see also Grant v. Lockett, 709 F.3d 224, 232 (3d Cir. 2013) (noting that it is

necessary to analyze an ineffectiveness claim considering all circumstances) (citation omitted). A

petitioner must identify the acts or omissions that are alleged not to have been the result of

reasonable professional judgment. See Strickland, 466 U.S. at 690. Under this first prong of the

Strickland test, scrutiny of counsel’s conduct must be “highly deferential.” See id. at 689.

Indeed, “[c]ounsel is strongly presumed to have rendered adequate assistance and made all

significant decisions in the exercise of reasonable professional judgment.” Id. at 690. The

reviewing court must make every effort to “eliminate the distorting effects of hindsight, to

reconstruct the circumstances of counsel’s challenged conduct, and to evaluate the conduct from

counsel’s perspective at the time.” Id. at 689. If counsel makes “a thorough investigation of law

and facts” about his plausible options, the strategic choices he makes accordingly are “virtually

unchallengeable.” Gov’t of Virgin Islands v. Weatherwax, 77 F.3d 1425, 1432 (3d Cir. 2006)

(citing Strickland, 466 U.S. at 690-91). If, on the other hand, counsel pursues a certain strategy

after a less than complete investigation, his choices are considered reasonable “to the extent that




                                                 21
Case 1:13-cv-03664-RBK Document 102 Filed 08/06/20 Page 22 of 26 PageID: 1445



reasonable professional judgments support the limitations on investigation.” Rolan v. Vaughn,

445 F.3d 671, 682 (3d Cir. 2006) (citing Strickland, 466 U.S. at 690-91).

        The second prong of the Strickland test requires the petitioner to affirmatively prove

prejudice. See 466 U.S at 693. Prejudice is found where “there is a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would have been different.”

Id. at 694. A reasonable probability is “a probability sufficient to undermine confidence in the

outcome.” Id.; see also McBridge v. Superintendent, SCI Houtzdale, 687 F.3d 92, 102 n.11 (3d

Cir. 2012). “This does not require that counsel’s actions more likely than not altered the

outcome, but the difference between Strickland’s prejudice standard and a more-probable-than-

not standard is slight and matters only in the rarest case. The likelihood of a different result must

be substantial, not just conceivable.” Harrington v. Richter, 562 U.S. 86, 111-12 (2011) (internal

quotation marks and citations omitted).

        “With respect to the sequence of the two prongs, the Strickland Court held that ‘a court

need not determine whether counsel’s performance was deficient before examining the prejudice

suffered by the defendant as a result of the alleged deficiencies…. If it is easier to dispose of an

ineffectiveness claim on the ground of lack of sufficient prejudice... that course should be

followed.’” Rainey v. Varner, 603 F.3d 189, 201 (3d Cir. 2010) (quoting Strickland, 466 U.S. at

697).

        Petitioners cannot establish that they are entitled to relief on this Strickland claim. As

indicated above, Petitioners raised similar arguments with respect to purported errors on the

malice aforethought instructions in previous filings. However, in denying a certificate of

appealability with respect to Shain’s April, 2019 motion for relief from judgment, the Third

Circuit determined that that the correctness of this Court’s jury instructions with respect to



                                                  22
Case 1:13-cv-03664-RBK Document 102 Filed 08/06/20 Page 23 of 26 PageID: 1446



malice aforethought was “not debateable.” It thus follows that Petitioners cannot establish that

counsel’s performance fell below an objective standard of reasonableness given that the Third

Circuit has now determined there is no debate that the instructions were correct. See Werts v.

Vaughn, 228 F.3d 178, 203 (3d Cir. 2000) (“[C]ounsel cannot be deemed ineffective for failing

to raise a meritless claim.”) (citation omitted); United States v. Jackson, No. 09-5255, 2010 WL

1688543, at *8 (E.D. Pa. Apr. 27, 2010) (“Under Strickland, Jackson's appellate counsel cannot

be ineffective for failing to raise a meritless issue on appeal.”) (citing United States v. Sanders,

165 F.3d 248, 253 (3d Cir. 1999)). Accordingly, Petitioners are not entitled to relief on this

ineffective assistance of counsel claim.

   E. Claim X - Actual Innocence on Conspiracy to Murder Conviction

       Finally, Petitioners argue they are actually innocent of conspiracy to murder. Petitioners

assert: (1) a properly instructed jury on malice aforethought would not have convicted each of

them of conspiracy to murder; and (2) there was insufficient evidence at trial of any actual

agreement/conspiracy to murder anyone. (See No. 13-3664 ECF 94 at 14-15; No. 13-3665 ECF

84 at 14-15). With respect to Petitioners’ first argument, this Court notes that the Third Circuit

has already determined that it is not debatable that the malice aforethought instructions were

correct. Accordingly, Petitioners fail to show they are “actual innocent” of conspiracy to murder

based on purported faulty instructions that the Third Circuit has now deemed were correct.

       With respect to Petitioners remaining actual innocence argument, as aptly explained by

Judge Wigenton:

               Claims of actual innocence have classically served as gateway
               claims through which a court may reach an otherwise barred or
               defaulted claim, rather than a stand-alone basis for relief. See, e.g.,
               McQuiggan v. Perkins, ––– U.S. –––, –––, 133 S. Ct. 1924, 1934–
               46 (2013). Indeed, even as a gateway claim, actual innocence will
               only be established where a petitioner shows “that it is more likely


                                                  23
Case 1:13-cv-03664-RBK Document 102 Filed 08/06/20 Page 24 of 26 PageID: 1447



               than not that no reasonable juror would have convicted him” in
               light of some newly raised evidence. Id. at 1935; see also Albrecht
               v. Horn, 485 F.3d 103, 126 (3d Cir. 2007). A petitioner is not
               entitled to relief simply because he asserts his innocence, instead
               he must actually show his innocence by way of “new reliable
               evidence—whether it be exculpatory scientific evidence,
               trustworthy eyewitness accounts, or critical physical evidence—
               that was not presented” prior to his conviction. Hubbard v.
               Pinchak, 378 F.3d 333, 339–50 (3d Cir. 2004). Because of the high
               standard applicable to such a claim, claims of actual innocence
               have “in virtually every case ... been summarily rejected.”
               Hubbard, 378 F.3d at 341. While the Supreme Court has at times
               accepted for the sake of argument that a “truly persuasive” actual
               innocence claim would warrant relief even in the absence of a
               substantive constitutional violation, the Court has never explicitly
               so held. See Herrera v. Collins, 506 U.S. 390, 400–417 (1993); see
               also District Att'y's Office For Third Judicial Dist. v. Osborne, 557
               U.S. 52, 71–72 (2009). The Court has stated, however, that if a
               stand-alone claim of actual innocence were viable, the level of
               proof required to make out such a claim would be even greater
               than that required for a gateway innocence claim.

Shapiro v. United States, No. 14-1316, 2017 WL 896987, at *7 (D.N.J. Mar. 6, 2017)

       Assuming arguendo that Petitioner can proceed on a stand-alone actual innocence claim,

Petitioners’ fail to meet the actual innocence standard described above. Indeed, Petitioners

present no new evidence that was not available at trial. See Knecht v. Shannon, 132 F. App’x

407, 409 (3d Cir. 2005) (rejecting actual innocence claim because was not based on new

evidence). Instead, as Petitioners own briefs make clear, they assert that there was insufficient

evidence produced at trial for their conspiracy to murder convictions. This is of course different

altogether from establishing actual innocence even if a stand-alone actual innocence claim is

cognizable.7 See House v. Bell, 547 U.S. 518, 538 (noting gateway actual innocence standard is

by no means equivalent to insufficiency of the evidence standard).


7
  Petitioner’s reliance on United States v. Stone, No. 10-20123, 2012 WL 1034937 (E.D. Mich.
Mar. 27, 2012) is misplaced. That case involved a Federal Rule of Criminal Procedure 29 motion
for judgment of acquittal, not a collateral claim of actual innocence.


                                                 24
Case 1:13-cv-03664-RBK Document 102 Filed 08/06/20 Page 25 of 26 PageID: 1448



          Accordingly, Petitioners are not entitled to relief based on their actual innocence

arguments to their conspiracy to murder convictions.8

    IV.      CERTIFICATE OF APPEALABILTIY

          Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice or judge issues a certificate of

appealability (“COA”), an appeal may not be taken from a final order in a proceeding under 28

U.S.C. § 2255. A certificate of appealability may issue “only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “A petitioner

satisfies this standard by demonstrating that jurists of reason could disagree with the district

court’s resolution of his constitutional claims or that jurists could conclude the issues presented

are adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322,

327 (2003). In Slack v. McDaniel, 529 U.S. 473, 484 (2000), the United States Supreme Court

held: “[w]hen the district court denies a habeas petition on procedural grounds without reaching

the prisoner’s underlying constitutional claim, a COA should issue when the prisoner shows, at

least, that jurists of reason would find it debatable whether the petition states a valid claim of the



8
  The decision by Petitioners to frame this claim as one of actual innocence as opposed to
insufficiency of the evidence is perhaps not surprising as “Section 2255 ... was enacted as an
alternative to the writ of habeas corpus to allow prisoners to seek collateral review in the trial
court where the case was prosecuted.” United States v. Tyler, 732 F.3d 241, 246 (3d Cir.2013)
(citing In re Dorsainvil, 119 F.3d 245, 249 (3d Cir. 1997). Such a review, however, “may not do
service for an appeal.” United States v. Frady, 456 U.S. 152, 187 (1982). As a result, “[w]here a
defendant has procedurally defaulted a claim by failing to raise it on direct review, the claim may
be raised in habeas only if the defendant can ... demonstrate either ‘cause’ and actual ‘prejudice,’
or that he is ‘actually innocent.’” Bousley v. United States, 523 U.S. 614, 616, 118 S. Ct. 1604,
1608, 140 L.Ed.2d 828, 835 (1998) (citing Murray v. Carrier, 477 U.S. 478, 496, 106 S. Ct.
2639, 2649–2650, 91 L. Ed. 2d 397, 413 (1986); Wainwright v. Sykes, 433 U.S. 72, 118, 97 S.
Ct. 2497, 2523, 53 L. Ed. 2d 594, 628 (1977), Smith v. Murray, 477 U.S. 527, 542, 106 S. Ct.
2661, 2670, 91 L. Ed. 2d 434, 450 (1986). It is perhaps because of this likely procedural bar to
an insufficiency of the evidence claim that Petitioners frame this claim as one of actual
innocence. For the reasons described above, however, the claim does not meet the actual
innocence standard because no new evidence not available at trial was presented.


                                                    25
Case 1:13-cv-03664-RBK Document 102 Filed 08/06/20 Page 26 of 26 PageID: 1449



denial of a constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Id. A COA will issue but only on whether this

Court the concurrent sentence doctrine’s rationale could be applied in this case. A COA will not

issue on the remaining claims denied in this opinion.

   V.      CONCLUSION

        For the foregoing reasons, Respondent’s motions to file sur-replies is granted. Dritan’s

motion for leave to amend is granted in part and denied in part. Dritan’s attempt to relitigate the

seven claims raised in his original § 2255 motion is denied. However, Dritan’s motion for leave

to amend is granted in its other respects, but, the other claims raised therein are denied. Shain’s

amended motion to vacate, set aside or correct his sentence is denied. A COA will issue on

whether this Court could apply the concurrent sentence doctrine in declining to address

Petitioner’s request to vacate their § 924(c) convictions, but will not issue on Petitioner’s

remaining claims. An appropriate order will be entered.



DATED: August 4 , 2020                                        _s/Robert B. Kugler
                                                              ROBERT B. KUGLER
                                                              United States District Judge




                                                 26
